SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE WEBBER delivered the opinion of the court: In his petition for rehearing appellant states that the ruling of this court is contrary to the express mandate of In re Sneed (1978), 72 Ill. 2d 326, 381 N.E.2d 272. We disagree. Sneed was carefully considered in arriving at our conclusion that the cause be remanded. Nowhere does the Sneed court say that an order of indefinite probation is void. Indeed, it was not necessary to decide such a point in Sneed which is based fundamentally on a due process problem; i.e., probation was extended without the necessary hearing. We view our decision as being in harmony with Sneed, and analogous to People v. Clark (1971), 48 Ill. 2d 554, 272 N.E.2d 10, and In re Brown (1977), 48 Ill. App. 3d 171, 367 N.E.2d 707. Appellant also calls our attention to In re F. Y. (1979), 78 Ill. App. 3d 712, 397 N.E.2d 902, which he claims follows Sneed. Again we disagree. The parties assumed in F. Y. that either indefinite probation or definite probation with unauthorized extensions were governed by Sneed. The Third District Appellate Court did not address that problem directly; it decided the case only on a basis of retroactivity. Accordingly, rehearing is denied. GREEN, J., concurs.